             Case 5:18-cv-00911-XR Document 54-1 Filed 11/13/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself             §
and all others similarly situated,              §
                                                §
Plaintiff,                                      §
                                                §
V.                                              §          Case No. 5:18-CV-00911-XR
                                                §
TOLTECA ENTERPRISES, INC. d/b/a                 §
PHOENIX RECOVERY GROUP,                         §
                                                §
Defendant.                                      §


                          PROPOSED NEW SCHEDULING ORDER


        Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the

following Scheduling Order:


        1.       Mediation shall occur on or before February 26, 2021.

        2.       The parties shall complete all discovery on or before March 1, 2021.

Counsel may by agreement continue discovery beyond the deadline, but there will be no

intervention by the Court except in extraordinary circumstances, and no trial setting will

be vacated because of information obtained in post-deadline discovery.

        3.       All dispositive motions as defined in Rule CV-7(c) shall be filed no later than

April 1, 2021.

        4.       Any other motions (other than motions in limine) shall be filed not later than

May 1, 2021.

        5.       This case is set for trial on ______________ at _______ a.m. The parties

should consult Rule CV-16 regarding matters to be filed in advance of trial.
                                                                                 Page 1|2
       Case 5:18-cv-00911-XR Document 54-1 Filed 11/13/20 Page 2 of 2




SIGNED this _____ day of ______________, 2020.




                                          UNITED STATES DISTRICT JUDGE




                                                                Page 2|2
